Citation Nr: 0029679	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for varicose veins of the 
lower extremities.




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO that denied service connection for varicose veins.


FINDING OF FACT

Varicose veins of the lower extremities are not attributable 
to the veteran's period of military service.  


CONCLUSION OF LAW

The veteran does not have varicose veins of the lower 
extremities that are the result of disease or injury incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  
Consequently, the question before the Board in this case is 
whether varicose veins of the veteran's lower extremities are 
attributable to his period of military service.  

The veteran's service medical records do not refer to 
varicose veins of the lower extremities.  Rather, his 
separation examination revealed a small left varicocele as 

the only defect found.  This was noted on evaluation of the 
veteran's genitourinary system.  The examination of his 
extremities revealed no significant abnormalities.  

On a March 1958 application for VA outpatient treatment, it 
was noted that the veteran sought treatment for a varicose 
vein of the left leg.  Thereafter, no mention of varicose 
veins was made until an August 1997 VA examination, where it 
was noted that the veteran had a longstanding history of 
varicose veins of the left leg.  The clinical impression was 
that the veteran had a very large, tender varicose vein of 
the left leg.  Finally, in July 1998, a VA medical 
certificate shows that the veteran had varicose veins of the 
legs, with the left worse than the right.  It was 
specifically noted that no varicocele was found.  

The veteran has argued that a mistake was made when his 
separation examination was completed.  He asserts that the 
examining clinician had in fact found varicose veins of the 
lower limb, not a varicocele, but that this finding was 
confused when the September 1949 typewritten report was 
prepared.  He maintains that he has never had a varicocele, 
as suggested by the July 1998 finding, but instead has had 
varicose veins of the legs since before his separation from 
military service.  

Despite the veteran's assertions to the contrary, the Board 
finds that the greater weight of the evidence is against his 
claim.  When examined for separation, it was specifically 
reported that he had a left varicocele, and this was noted in 
two places on the separation examination report-first as a 
finding relative to the veteran's genitourinary system, and 
secondly as the only defect found on examination.  This 
report was signed by two physicians.  The Board consequently 
finds that the manner of reporting this medical finding 
strongly suggests that a varicocele was in fact what the 
examiner(s) meant, not varicose veins.  As already noted, the 
varicocele was reported as part of the evaluation of the 
veteran's genitourinary system, not as part of an examination 
of his limbs.  Indeed, the evaluation of his extremities 
resulted in a specific finding of no significant abnormality.  
Such things suggest clarity and consistency in the report, 
not confusion or mistake.  


The Board also notes that varicose veins were not otherwise 
noted until March 1958 when the veteran applied for 
outpatient treatment.  They were also noted in August 1997 
and July 1998, but no examiner attributed them to military 
service.  Although the August 1997 examiner referred to a 
longstanding history of varicose veins of the left leg, such 
a reference appears to be consistent with the conclusion that 
he had varicose veins as early as 1958 when he applied for 
treatment.  In short, the salient point to be made is that an 
examiner clearly found no such problem at the time of the 
veteran's separation from service.  This medical evidence and 
the absence of a showing of varicose veins until several 
years after the veteran left military service tends to prove 
that he does not have varicose veins that began in service or 
that were aggravated thereby.  In fact, the Board finds that 
this evidence stands uncontradicted, which results in the 
conclusion that the preponderance of the evidence is against 
the veteran's claim.  

The veteran asserts that he specifically remembers having 
varicose veins since service; however, he is not competent to 
provide evidence requiring medical expertise, such as 
diagnosis or etiology of a currently diagnosed disease.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While VA has a duty to assist a claimant in developing all 
facts pertinent to a claim for benefits, the Board finds that 
no reasonable possibility exists that such assistance would 
aid in the establishment of service connection for varicose 
veins.  Floyd D. Spence National Defense Authorization Act 
for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  In this regard, it 
should be pointed out that the veteran has not suggested that 
treatment records exist which would show that he had varicose 
veins any sooner than already demonstrated by the record.  
Additionally, as the Board has already noted, the dispositive 
evidence in this case is primarily the separation examination 
where no abnormality of the extremities was found.  
Therefore, while it might be concluded that a certain 
possibility indeed exists that additional assistance would 
aid the veteran in establishing service connection, the Board 
finds that it is not a reasonable one.  Id.  


ORDER

Service connection for varicose veins of the lower 
extremities is denied.  



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


